United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1843
                                   ___________

Theresa Marshall,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Deutsche Bank National Trust            *
Company; Wells Fargo Home               *      [UNPUBLISHED]
Mortgage, a division of Wells           *
Fargo Bank, N.A.,                       *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: December 16, 2011
                                 Filed: December 21, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Theresa Marshall appeals from the order of the District Court1 dismissing with
prejudice her claims alleging that Deutsche Bank National Trust Company and Wells
Fargo Home Mortgage violated the Fair Debt Collection Practices Act (FDCPA), 15



      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.
U.S.C. §§ 1692–1692p, and Arkansas state law in connection with the foreclosure of
a mortgage.

       Following careful de novo review, we conclude that dismissal of the FDCPA
claims was appropriate for the reasons discussed in the District Court’s order. See
Poehl v. Countrywide Home Loans, Inc., 528 F.3d 1093, 1096 (8th Cir. 2008)
(standard of review); 15 U.S.C. § 1692a(6)(A) (noting that the term “debt collector”
“does not include . . . any officer or employee of a creditor while, in the name of the
creditor, collecting debts for such creditor”); Perry v. Stewart Title Co., 756 F.2d
1197, 1208 (5th Cir. 1985) (“The legislative history of section 1692a(6) indicates
conclusively that a debt collector does not include the consumer’s creditors, a
mortgage servicing company, or an assignee of a debt, as long as the debt was not in
default at the time it was assigned.”); Adair v. Sherman, 230 F.3d 890, 895 (7th Cir.
2000) (“[T]he FDCPA is an improper vehicle for challenging the amount of a debt
established by the bankruptcy court.”). As to the state-law claim, it appears that the
District Court had intended to dismiss that claim without prejudice, and in fact the
court did not fully dispose of the claim on the merits. Accordingly, we modify the
judgment to reflect that the dismissal of the state-law claim is without prejudice, and
we affirm the judgment as modified. See 28 U.S.C. § 1367(c)(3) (giving district
courts discretion to decline supplemental jurisdiction where all original-jurisdiction
claims have been dismissed). We also deny appellees’ motion to strike the reply
brief.
                         ______________________________




                                         -2-